PER CURIAM.
By this interlocutory appeal, review is sought of an order quashing service on the appellee, Investment Bank S.A.L. of Beirut, Lebanon. Service was attempted pursuant to the provisions of § 48.181, Fla.Stat., F.S.A. We affirm.
The appellee, Investment Bank S.A.L. of Beirut, Lebanon, issued certain letters .of credit in connection with a contract for the purchase and sale of real estate in Dade County, Florida, the contract being between 'South Dade Farms, Inc. and Seaboard Continental Corporation, but the letters of credit were not to be released from escrow unless the transaction “closed”. It is apparent from the record that the contract was not closed. Therefore, the letters of credit did not become viable and would not constitute a doing of business within the provisions of § 48.181, Fla.Stat., F.S.A., to justify substituted service by serving the *556Secretary of State. If the contract had been closed a different situation might have arisen, but by the terms of the purchase and sale agreement they were not to be effective until such time as there was a closing of the agreement.
Therefore, for the reasons above stated, the order here under review is hereby affirmed.
Affirmed.